DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The final rejection dated October 21, 2022 has been vacated in view of the instant office action. The time period for reply has been restarted.
Claims 1-14 and 16-18 are presently pending.
Applicant’s arguments filed October 10, 2022 regarding the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s assertion that support for “the reclosable container being devoid of an inner frame” is found in paragraphs [0021] and [0050] (see Remarks at pp. 6-7), the examiner disagrees. The relevant portion of paragraph [0021] states “Advantageously, an additional inner frame inside the inner liner is not required.” Every embodiment described in the specification includes an inner frame between the outer box and the inner liner. The cited portion of paragraph [0021] is referring to an additional inner frame in a different location. The claim does not say “devoid of an inner frame inside the inner liner,” but just “devoid of an inner frame,” which is not supported in the written description. The relevant portion of paragraph [0050] states: “it is also possible to attain improved reclosability of the container without an outer pack due to the stiffness of the inner liner itself. For example, the consumer items are housed in such an inner liner alone, or alternatively, are packed in such an inner liner as a soft pack.” This portion of the specification suggests that an inner liner could be used alone without either an outer box or an inner frame. There is no support in the written description for a container having a box and an inner liner without an inner frame.
Applicant’s arguments that the previous action did not properly lay out a prima facie rejection of claim 1 (Remarks at p. 6) has been considered and is persuasive. The final rejection has been vacated and a new non-final rejection is presented.
Applicant’s arguments regarding the 35 U.S.C. 102 rejection of the claims over Bray have been fully considered. The Examiner provides a revised rejection over Bray below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed containers having (1) a box and an inner liner but no inner frame (claim 1); and (2) an inner frame and an inner liner but no outer box (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, “the recloseable container being devoid of an inner frame” does not comply with the written description requirement. Throughout the original disclosure, an inner frame is described as being part of the invention. Applicant points to paragraph [0021] as alleged support for this feature. The relevant portion of paragraph [0021] states “Advantageously, an additional inner frame inside the inner liner is not required.” Every embodiment described in the specification includes an inner frame between the outer box and the inner liner. The cited portion of paragraph [0021] is referring to an additional inner frame in a different location from the inner frame described throughout the specification. The claimed arrangement was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of a container devoid of any inner frame at the time the application was filed.
Regarding claim 18, “The reclosable container for consumer items comprising: an inner frame…the reclosable container being devoid of an outer box” does not comply with the written description requirement. Applicant appears to point to paragraph [0050] as support for these features. The relevant portion of this paragraph states: “it is also possible to attain improved reclosability of the container without an outer pack due to the stiffness of the inner liner itself. For example, the consumer items are housed in such an inner liner alone, or alternatively, are packed in such an inner liner as a soft pack.” That is, this portion of the specification indicates a liner may be used alone. There is nothing in the specification supporting an embodiment having an inner frame, an inner liner, and devoid of an outer box. The claimed arrangement was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of a container devoid of an outer box as claimed at the time the application was filed.
Claims 2-14 and 16-17 are also rejected based on their dependence on a rejected parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 5, 6, 14, and 18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Pat. 6,164,444 to Bray et al. (hereinafter, “Bray”).
Regarding claim 1, Bray discloses a reclosable container (Abstract) for consumer items (Abstract) comprising: a box (15, Fig. 2), the box (15) having a first box end (top end in Fig. 2); an inner liner (25, Fig. 4) within the box (15), a first inner liner end of the inner liner (end adjacent opening 30, 31, Fig. 4) defining an opening (30, 31, Fig. 4) that is accessible through the first box end (top end, Fig. 2); and a label (7, Fig. 1) overlaying the opening (Fig. 1), the label (7) including an attachment portion (col. 5, ll. 11-40) and a tacky portion (8, 9, col. 5, ll. 11-40), the attachment portion being connected to a first portion of the inner liner with an adhesive (col. 5, ll. 11-40), the tacky portion (8, 9) being connected to a second portion of the inner liner with a bonding material (col. 5, ll. 11-40), the adhesive having a higher tackiness than the bonding material (see col. 5, ll. 32-36), the recloseable container being devoid of an inner frame (see Fig. 4; col. 3, ll. 45-50).
Regarding claim 5, Bray further discloses the label (7) is configured to open and reclose the opening to allow selective access to an inner cavity of the inner liner (col. 5, ll. 11-40).
Regarding claim 6, Bray further discloses the bonding material is configured to provide a low tack connection (col. 5, ll. 11-40) between the label and the tacky portion so that the label can be separated from the tacky portion and then reconnected to the tacky portion to open and reclose the opening (col. 5, ll. 11-40).
Regarding claim 14, Bray further discloses a lid (18, Fig. 2) hingedly connected to the box (15), the lid being configured to enclose the opening when the lid is in a closed position (see Fig. 2).
Regarding claim 18, Bray further discloses a reclosable container (Abstract) for consumer items (Abstract) comprising: an inner frame (15, Fig. 2), a first inner frame end (top end in Fig. 2) of the inner frame defining a cut out (21, Fig. 2); an inner liner (25, Fig. 4) within the inner frame (15), a first inner liner end of the inner liner (end adjacent opening 30, 31, Fig. 4) defining an opening (30, 31, Fig. 4) that is accessible through the cut out (21, see Fig. 2); and a label (7, Fig. 1) overlaying the opening (Fig. 1), the label (7) including an attachment portion (col. 5, ll. 11-40) and a tacky portion (8, 9, col. 5, ll. 11-40), the attachment portion being connected to a first portion of the inner liner with an adhesive (col. 5, ll. 11-40), the tacky portion (8, 9) being connected to a second portion of the inner liner with a bonding material (col. 5, ll. 11-40), the adhesive having a higher tackiness than the bonding material (see col. 5, ll. 32-36), the reclosable container being devoid of an outer box (see Figs. 2-3; col. 3, ll. 45-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 7-9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bray in view of U.S. Pat. 7,877,963 to Messing et al. (hereinafter, “Messing”).
Regarding claim 2, Bray does not expressly disclose the inner liner is made from a material with a bending stiffness ranging from about 4.5 N/m to about 12 N/m.
Messing teaches a liner for a container for consumer items (Abstract). Messing further teaches that the liner may be formed from paper and aluminum, or with a plurality of layers that include polypropylene-aluminum-polypropylene in order (col. 3, ll. 45-67). Messing teaches that the material of the liner may be selected in order to adjust the barrier properties and cost of the liner (col. 3, ll. 35-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inner liner of Bray to be formed of a material with a bending stiffness ranging from about 4.5 N/m to about 12 N/m because Messing teaches that different materials may be used for a liner to adjust the cost and barrier properties, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inner liner of Bray to be formed from a paper layer having a weight about 80 g/m2 and an aluminum layer having a thickness from about 8 µm to about 20 µm or formed from an aluminum layer bracketed by first and second polypropylene layers, the polypropylene layers each having a weight from about 20 to about 50 g/m2 and the aluminum layer having a thickness ranging from about 8 µm to about 20 µm because Messing teaches that different materials may be used for a liner to adjust the cost and barrier properties, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Bray as modified by Messing already includes the inner liner includes a first layer made from paper that is connected to a second layer made of aluminum, the first layer forming an inner surface of the inner layer, the first layer having a weight ranging from about 80 grams per square meter to about 150 grams per square meter and the second layer having a thickness ranging from about 8 µm to about 20 µm (see rejection of claim 2, above).
Regarding claim 4, Bray as modified by Messing already includes the inner liner includes a laminate, the laminate including an aluminum layer bracketed by a first polypropylene layer and a second polypropylene layer, the first polypropylene layer and the second polypropylene layer each having a weight ranging from about 20 grams per square meter to about 50 grams per square meter and the aluminum layer having a thickness ranging from about 8 µm to about 20 µm (see rejection of claim 2, above).
Regarding claim 7, Bray further discloses the inner liner (25) includes at least one line of weakness (30, 31, Fig. 4; col. 6, ll. 21-27) that defines the opening (see Fig. 4).
Regarding claim 8, Bray further discloses a top panel (see Fig. 4) of the inner liner (25) at least partially defines the opening (30, 31).
Regarding claim 9, Bray further discloses a front panel (see Fig. 4) of the inner liner (25) also defines a portion of the opening (30, 31).
Regarding claim 10, Bray further discloses the label (7) extends across an entire width of the top panel of the inner liner (label extends across entire width front-to-back, see Figs. 1, 4).
Regarding claim 11, Bray further discloses the label (7) is configured to initially be separated from the inner liner (25) by the tacky portion being separating from the second portion (col. 5, ll. 11-40) while the attachment portion remains connected to the first portion (col. 5, ll. 11-40) as the at least one line of weakness is torn to form the opening (col. 5, ll. 11-40).
Regarding claim 12, Bray further discloses the bonding material (col. 5, ll. 11-40) is configured to reconnect the tacky portion to the second portion to reclose the opening (col. 5, ll. 11-40).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bray in view of U.S. Pub. 2008/0308432 to Lutzig et al. (hereinafter, “Lutzig”).
Regarding claim 13, Bray does not expressly disclose the adhesive is a hotmelt adhesive, and the bonding material is at least one of a synthetic semi-pressure sensitive hotmelt adhesive, a removable acrylic based adhesive, a double-sided tacky tape or a hook-and-loop fastener.
Lutzig teaches a reclosable container for consumer articles (Abstract). Lutzig teaches that an adhesive such as a semi-pressure sensitive hotmelt adhesive is used to permit a user to reclose the container (para. [0023]). Lutzig further teaches that the adhesive is selected to maintain its adhesive properties each time a consumer item is removed from the container (para. [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Bray to have the adhesive be a hotmelt adhesive and the bonding material be a synthetic semi-pressure sensitive hotmelt adhesive as taught by Lutzig for the purpose of permitting the adhesive to maintain its adhesive properties when a user opens and recloses the container, as recognized by Lutzig (para. [0023]) and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bray in view of Messing and in further view of Lutzig.
Regarding claim 16, Bray as modified by Messing does not expressly disclose the adhesive is a hotmelt adhesive.
Lutzig teaches a reclosable container for consumer articles (Abstract). Lutzig teaches that an adhesive such as a semi-pressure sensitive hotmelt adhesive is used to permit a user to reclose the container (para. [0023]). Lutzig further teaches that the adhesive is selected to maintain its adhesive properties each time a consumer item is removed from the container (para. [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Bray to have the adhesive be a hotmelt adhesive and the bonding material be a synthetic semi-pressure sensitive hotmelt adhesive as taught by Lutzig for the purpose of permitting the adhesive to maintain its adhesive properties when a user opens and recloses the container, as recognized by Lutzig (para. [0023]) and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 17, Bray as modified by Messing and Lutzig already includes the bonding material is at least one of a synthetic semi-pressure sensitive hotmelt adhesive, a removable acrylic based adhesive, a double-sided tacky tape or a hook-and-loop fastener (see rejection of claim 16, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733